Citation Nr: 0009144	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to June 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that, in pertinent part, denied entitlement to 
service connection for a back disability.  This case was 
previously before the Board in October 1997 and November 
1998, at which times it was remanded for due process reasons.  
The case is now before the Board for appellate consideration.  


FINDING OF FACT

Medical evidence of a nexus between the veteran's current 
back disability and service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are not of record.  In 
September 1995, the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records were not 
available and appeared to have been destroyed in a fire.  

The veteran submitted receipts from a chiropractic clinic 
dated in August 1987 to February 1994.  Also dated in 
February 1994 is a questionnaire completed by the veteran for 
chiropractic care.  A VA examination report dated in August 
1995 reveals a reported history of back pain since 1957 when 
the veteran was in service.  The veteran complained of 
progressive back pain that had increased in severity, which 
caused sleep disturbance.  On examination, the examiner 
reported that the veteran appeared to between in no acute 
distress and rendered an opinion of degenerative joint 
disease.  A contemporaneous x-ray study revealed mild 
arthritic changes in the sacroiliac joints.  

Private medical records that extend from 1995 to 1996 reveal 
ongoing complaints in the lower back and radiculopathy.  An 
August 1996 x-ray study of the lumbosacral disclosed some 
degenerative changes at the lumbar area.  

In August 1996, the veteran had a personal hearing, attended 
by his wife and brother.  The brother stated that at the time 
that the veteran entered active duty, he had not experienced 
any back problems.  Transcript (T.) at 10.  The veteran 
himself testified that during a night maneuver while 
stationed in Tokyo, he was weighed down by a backpack and 
fell into a foxhole. (T.) at 11.  He stated that he was put 
in traction.  (T.) at 11.  He further testified that he 
stayed in the hospital for about one month undergoing 
therapy.  (T.) at 12.  Afterward, he was placed on light duty 
profile working at the message center.  (T.) at 12.  The 
veteran stated that his back was sore from that time.  (T.) 
at 13.  After he separated from service, the veteran stated 
that he took over the counter medication.  (T.) at 14.

When the veteran's wife was questioned as to his back 
problems at the time they got married, she testified that she 
took him to the doctor on many occasions.  (T.) at 14.  That 
doctor is no longer living, but the veteran stated that he 
was a doctor of osteopathy and he began to see him sometime 
in 1958.  (T.) at 15, 16, 17.  The veteran was unsure of the 
whereabouts of his records.  (T.) at 18, 19.  

A computed tomography scan (CT) of the lumbar spine conducted 
in January 1997 revealed an impression of mild diffuse 
concentric bulges of the L3-4 and L4-5 intervertebral discs 
and mild to moderate hypertrophic facet changes.  A statement 
from a doctor associated with a neurological practice 
reported a long-standing history of low back pain dating from 
an inservice injury.  On examination, the examiner noted 
irritative lumbar radiculopathy and cervical somatic 
dysfunction.  An electromyograph dated in January 1998 
revealed normal studies.  

Office notes dated from January to March 1998 from a private 
doctor disclose treatment for the veteran's lumbar disability 
and cervical dysfunction.  

Analysis

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Veterans Appeals (Court) requires three 
evidentiary elements to establish a well-grounded claim for 
service connection:  (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

A well grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). Although the claim need not 
be conclusive, the allegations must be supported by credible 
and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In this veteran's case, he has failed to establish a well 
grounded claim.  In essence, he has not put forth the 
requisite evidence to demonstrate that his current back 
disability relates in any way to his period of service.  In 
those cases where there are no service medical records 
available, the Board recognizes that it has a duty to ensure 
that the veteran's record is as complete as possible before 
the merits of the claim are resolved.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  

When a veteran is denied benefits, in part, due to the 
Government's inability to obtain records that were once in 
its custody, the Court requires that the veteran be given an 
explanation of how records are maintained, why any search 
undertaken constitutes a reasonably exhaustive search, and 
why further efforts are not justified.  Id.  Further, when 
the veteran's service medical records are not of record, the 
Board has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In this light, the RO made several attempts to locate the 
veteran's service medical records, albeit to no avail.  In 
September 1995, after numerous requests had been sent to 
ascertain the location of the veteran's records, NPRC 
provided information to the effect that it seemed as though 
the veteran's records had been destroyed in a fire.  In March 
1996, NPRC indicated that morning reports had been searched 
for the period covering the veteran's time in service, and 
that no remarks pertaining to the veteran's assertions were 
found.  Thus, although the RO made concerted efforts to 
locate the veteran's service medical records, they were not 
produced.  Id.

Nonetheless, in spite of the absence of the veteran's 
records, there are no pertinent clinical findings until 
nearly 30 years after service.  Therefore, the veteran fails 
to establish a well grounded claim in this regard.  He has 
not submitted competent evidence that any alleged back 
disability or residual from a back injury that was incurred 
in service continued after service until many years after 
separation.  38 C.F.R. § 3.303(d) (1999).  In sum, the 
evidence taken as a whole does not substantiate the existence 
of a medical link between post-service back disability close 
to 30 years after service and the veteran's period of 
service.  Id.

Furthermore, the veteran's statements and those of his family 
members, while presumed true for the purpose of establishing 
a well grounded claim, see King v. Brown, 5 Vet. App. 19, 21 
(1993), do not amount to competent medical evidence in 
support of his allegations.  Where the issue is one that 
involves medical etiology, medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In this case, the veteran's 
service connection claim requires competent evidence of a 
medical nexus between post-service back disability and the 
veteran's period of service.  Thus, again, in this respect as 
well, the veteran has failed to establish a well grounded 
claim.

Moreover, a mere recitation of the veteran's account of what 
occurred in service does not constitute a medical opinion.  
Thus, the January 1997 statement by the doctor that the 
veteran had a longstanding history of low back pain is not a 
competent opinion for the purpose of establishing a well 
grounded claim.  The Board notes that a diagnosis based 
solely on the veteran's unsubstantiated history cannot form 
the basis of a valid claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

Therefore, in this case, in view of the veteran's failure to 
submit competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  The Board acknowledges 
that it has decided the present appeal on a different basis 
than did the RO.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the veteran has been given adequate notice 
and opportunity to respond and, if not, whether the veteran 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board concludes that the veteran has not been prejudiced 
by the decision herein.  The veteran's claim was denied by 
the RO.  The Board considered the same law and regulations.  
The Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements of a well grounded 
claim.  Further, in accordance with 38 U.S.C.A. § 5103 (West 
1991), the veteran was adequately informed of the 
deficiencies in the evidence by the RO in the rating 
decision, statement of the case and supplemental statement of 
the case.  The veteran has not identified any other competent 
evidence that would complete the application.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

